Case 1:21-cv-03136-BMC Document 8 Filed 06/09/21 Page 1 of 5 PageID #: 128




                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NEW YORK


                                                        )
 SUNBELT RENTALS, INC.                                  )
      Plaintiff                                         )
                                                        )
                                       vs.              ) Civil Action No. 1:21-cv-3136
                                                        )
                                                        )
 DEMAND ELECTRIC, INC. and                              )
 ANDREAS KOURKOUMELIS                                   )
     Defendants                                         )
                                                        )

               PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

         Plaintiff Sunbelt Rentals, Inc. (“Sunbelt”) respectfully submits the following response

to this Court’s Order to Show Cause why this matter should not be dismissed for failure to

properly invoke the Court’s diversity jurisdiction. (See docket entry dated June 3, 2021). The

Court’s Order directed Sunbelt to its opinion in 147-149 McCarren, LLC v. Holding De

Gestion Turistica MIJ Spain S.L., No. 21-cv-950, 2021 WL 878557 (E.D.N.Y. March 9,

2021).

         By way of background, Sunbelt filed this action to recover damages related to unpaid

invoices for construction equipment it rented to Defendant Demand Electric, Inc. (“Demand

Electric”). (See doc. 1 at 2–7). Defendant Andreas Kourkoumelis, Demand Electric’s

President and Chief Executive Officer, executed in his individual capacity a personal guaranty

(the “Guaranty”) for any and all indebtedness on the part of Demand Electric in connection

with its rentals of equipment from Sunbelt.

         Under 28 U.S.C. § 1332(a)(1), “[t]he district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different States.”
                                                1
Case 1:21-cv-03136-BMC Document 8 Filed 06/09/21 Page 2 of 5 PageID #: 129




    I.       Amount in Controversy

          As of the date of the Complaint, the outstanding debt owed by Demand Electric, and

personally guaranteed by Andreas Kourkoumelis, is $226,391.79—the principal balance is

$199,552.58, and the service charges accrued to date total $26,839.21. Additionally, under

the parties’ written agreements, Sunbelt has the right to recover the attorneys’ fees it incurs in

collecting on the amounts due, including any attorneys’ fees that arise from the litigation of

this case. The amount in controversy therefore exceeds $75,000, exclusive of interests and

costs. See 28 U.S.C. § 1332(a); In re Ciprofloxacin Hydrochloride Antitrust Litig., 166 F.

Supp. 2d 740, 755 (E.D.N.Y. 2001) (explaining that attorney's fees may be used to satisfy the

amount in controversy requirement if they are recoverable as of right pursuant to contract).

    II.      Citizenship of parties

          Under 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a citizen of every

State . . . by which it has been incorporated and of the State . . . where it has its principal place

of business . . . .” See also 147-149 McCarren, LLC., 2021 WL 878557, at *1. Sunbelt is a

corporation organized under the laws of North Carolina, and its principal place of business is

located in South Carolina. Sunbelt is therefore a citizen of North Carolina and South Carolina

under 28 U.S.C. § 1332(c)(1). Demand Electric is corporation organized under the laws of

the state of New York. Upon information and belief, Defendant Demand Electric’s principal

place of business is located in Astoria, Queens County, New York. Because Demand Electric

is incorporated in New York, and its principal place of business is in New York, Defendant

Demand Electric is a citizen of New York pursuant to 28 U.S.C. § 1332(c)(1).

          Upon information and belief, Mr. Kourkoumelis is domiciled in New York and is

therefore a citizen of the state of New York within the meaning of the diversity statute. See

                                                 2
Case 1:21-cv-03136-BMC Document 8 Filed 06/09/21 Page 3 of 5 PageID #: 130



Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000); Finnegan v. Long Island

Power Auth., 409 F. Supp. 3d 91, 96 (E.D.N.Y. 2019).

          As both Defendant Demand Electric and Defendant Andreas Kourkoumelis are

citizens of New York, and Sunbelt is a citizen of North Carolina and South Carolina, the

parties are citizens of different states, and complete diversity exists.

   III.      Diversity jurisdiction is proper

          Because the jurisdictional limit is met, and this matter is between citizens of different

states, this Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1).

Pursuant to Fed. R. Civ. P. 15(a)(1), Sunbelt is contemporaneously amending its Complaint

to allege the citizenship of the parties and provide additional details about the amount in

controversy. A true and correct copy of Sunbelt’s First Amended Complaint is attached as

Exhibit 1 for the Court’s convenience.

                                            Conclusion

          WHEREFORE, based upon the above, Sunbelt respectfully requests that this Court

conclude that its diversity jurisdiction for this matter has been properly invoked.

          Respectfully submitted, this the 9th day of June, 2021.

                                                 SUNBELT RENTALS, INC.

                                             BY: /s/ Valerie Diden Moore
                                               Valerie Diden Moore, Esq.
                                               BUTLER SNOW LLP
                                               The Pinnacle at Symphony Place, Suite 1600
                                               150 3rd Avenue South
                                               Nashville, TN 37201
                                               (615) 651-6700 Telephone
                                               (615) 651-6701 Facsimile
                                               valerie.moore@butlersnow.com




                                                 3
Case 1:21-cv-03136-BMC Document 8 Filed 06/09/21 Page 4 of 5 PageID #: 131



                                    Derek Rajavuori, Esq.*
                                    BUTLER SNOW LLP
                                    1170 Peachtree Street NE
                                    Suite 1900
                                    Atlanta, Georgia 30309
                                    (678) 515-5000 Telephone
                                    (678) 515-5000 Facsimile
                                    derek.rajavuori@butlersnow.com

                                    *Pro hac vice application filed




                                    4
Case 1:21-cv-03136-BMC Document 8 Filed 06/09/21 Page 5 of 5 PageID #: 132



                             CERTIFICATE OF SERVICE

       I, Derek S. Rajavuori, do hereby certify that I have this day electronically filed the

foregoing document with the Clerk of the Court using the ECF system. I further certify that I

served the forgoing document via U.S. Mail, postage prepaid on the following:

       Demand Electric, Inc.
       c/o Andrew Kourkoumelis, President
       3133 31st St.
       2nd Floor
       Astoria, NY 11106

       Andreas Kourkoumelis
       3133 31st St.
       2nd Floor
       Astoria, NY 11106

       This the 9th day of June, 2021.

                                             /s/ Derek S. Rajavuori
                                             Derek S. Rajavuori




                                             5
